Citation Nr: 1243895	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-50 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





.
INTRODUCTION

The Veteran had verified active duty service from June 1953 to August 1959.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision from the Pension Management Center in St. Paul, Minnesota, which denied a claim for entitlement to service connection for a back injury (for accrued purposes) and a claim for entitlement to service connection for the cause of the Veteran's death. 

In August 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional notice and development.  As that additional notice was provided and the additional development has been completed, the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents that are not present in the paper claims folder that are pertinent to the current appeal.


FINDINGS OF FACT

1.  The Veteran had a claim for entitlement to service connection for a back injury pending at the time of his death, and a claim for accrued benefits was received within one year after his death.

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with a chronic back disorder during service or within one year of separation from service, and there is no competent medical evidence that links the current diagnosed back disorder to his period of military service.

3.  The Veteran died in July 2008.  The cause of death listed on his death certificate was cardiopulmonary arrest, due to or as a consequence of congestive heart failure and atherosclerotic heart disease.  The Veteran was not service-connected for any disease or disorder at the time of his death. 

4.  The preponderance of the evidence indicates that the Veteran was not diagnosed with a heart or cardiovascular disability during service or within one year of separation from service, and there is no competent medical evidence that links the cause of his death in any to his period of military service. 


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, service connection for lumbar spine disorder is not warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2012).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

1.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R.                 § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims, in Hupp v. Nicholson, 21 Vet. App. 342  (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent letters to the appellant in September 2009 and in August 2011 that addressed the notice elements concerning the Veteran's cause of death claim as well as the accrued benefits claim.  In the September 2009 notice letter, VA informed the claimant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  The appellant was informed that the Veteran was not service connected for any disability at the time of his death.  Hupp, 21 Vet. App. at 354.  In the August 2011 letter, VA explained the evidence necessary to substantiate the appellant's underlying accrued benefits claims, as well as the legal criteria for entitlement to such benefits.  In both of these notice letters, VA also provided notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although both the September 2009 and August 2011 notice letters were sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and after the notice was provided the case was readjudicated and an October 2012 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield, 20 Vet. App. 537 (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess, 19 Vet. App. 473 (2006).

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records could not be obtained because of a fire-related incident. Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile. VA treatment records are in the file.  Private treatment records identified by the appellant have been obtained, to the extent possible.  The appellant has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The claims file includes an October 2012 VA memorandum on unavailability of records and a Social Security Administration (SSA) response to a VA records request.  Both reflect that the SSA records are unavailable due to their destruction.

A VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case.  The Board finds that it was not necessary to obtain a medical opinion to resolve this claim, as there is no lay or medical evidence of heart or cardiovascular related problems in service or for several decades thereafter and no medical evidence suggesting a link between the Veteran's period of service and the cause of his death.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. § 5103A(a).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

2.  Accrued Benefits

The appellant seeks to establish her entitlement to accrued benefits on the basis that, prior to his death in July 2008, the Veteran had submitted sufficient evidence to VA to establish his entitlement to service connection for a back disorder.  In addition, she asserts that the severity of his back disorder placed undue stress on his heart, and ultimately, contributed to his death from cardiopulmonary arrest. 

Benefits, to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R.                  § 3.1000(a). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). 

In September 2007, the Veteran submitted a VA Form 21-526, Application for Compensation and/or Pension, in which he identified receiving injuries from an incident during his period of service, but he did not specifically identify the nature or diagnosis of his current disability.  In a January 2008 correspondence, the Veteran elaborated on the inservice injury as involving his back, and his claim was identified as a back injury.  While the Veteran's service connection claim was being developed, and prior to adjudication of the claim, VA was informed of the Veteran's death in July 2008.  On August 29, 2008, the appellant submitted a claim for any accrued benefits.  As the Veteran had, a claim for service connection for a back injury was pending at the time of his death and the appellant filed a claim for accrued benefits within one year of the Veteran's death, the Board will consider the merits of the claim based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000. 

As noted above, entitlement to accrued benefits is determined based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  As the Veteran died in July 2008, evidence which was not of record or constructively of record at that time may not be considered in the adjudication of the appellant's claim for accrued benefits.  For instance, an August 2011 private medical statement from Dr. J. O., in which he identified the nature of the Veteran's back disorder, was clearly not in the file or constructively of record at the time of the Veteran's death.  Therefore, this evidence may not be considered in the adjudication of the appellant's claim for accrued benefits. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes the claims file does not include a diagnosis of arthritis in service or within one year of service.   As such, service connection on a presumptive basis is not warranted for any of the above condition. 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Here, prior to his death, the Veteran sought entitlement to service connection for a back injury.  He asserted that he had a current diagnosed disorder involving his back that was related to an in-service injury.  The Veteran reported that in the winter of 1965, while he was stationed at Fort Jackson, in South Carolina, he participated in a tank training activity.  During that activity, a tank turret lid fell on him and "crushed 5 vertebrae" in his back.  Reportedly, he was treated at a field hospital prior to being transferred to the base hospital for treatment.  After receiving treatment, the Veteran reports that he returned to duty and he was deployed to the Marshall Islands.  

Regrettably, the Veteran's service treatment records could not be obtained due to a fire-related incident.  Attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all relevant post-service medical evidence.  Essentially, these medical records only contain a single reference to the Veteran's history of back problems.  In an April 2008 private medical consultation report, the examining private physician noted that the Veteran had "a longstanding history of developing pain in the back."  She noted that a previous MRI of cervical spine had revealed findings of multiple disk bulges from C-3 to C-6 as well as findings of osteophyte complex with focal disk syndrome.  There was no reference made to any previous diagnostic testing performed in conjunction with the Veteran's complaints of back pain.  

None of the Veteran's VA treatment records shows that he sought treatment for, or complained of, back or cervical spine problems.  Pertinently, these VA treatment records do show that he did complain of various other orthopedic problems, including arthritis in the knee, residuals of a left femur fracture, hip pain, and left heel pain, but there are no such complaints involving his back or as residuals of a back injury.  

Initially, the Board observes that the available medical evidence of record demonstrates that he had chronic back pain, as demonstrated by his private physician characterization of his pain as "longstanding."  Also recorded in the medical evidence are the MRI findings of multiple disk bulges from C-3 to C-6 and osteophyte complex with focal disk syndrome.  The record does establish that the Veteran had disability involving his back at the time of his death. 

Next, even if the Board were to accept, as credible, the Veteran's lay statements discussing an in-service back injury, and his assertion that his current disorder is related to service, the Board finds that the claim for service connection for a back injury, for accrued benefits purposes, must be denied due to lack of competent evidence linking the Veteran's back and/ or cervical spine disorders to service. 

In this regard, the Board notes that there is no medical evidence of record even suggesting that there exists a medical nexus between any current disability and any incident of service, to include the 1956 tank turret incident.  The private medical report does not include any medical indication that the Veteran's complaints of longstanding back pain were related to his period of service.  None of the private or VA medical records treatment records of record reflects any such comment to this effect, and neither the appellant nor her representative has identified any evidence or opinion of record (or, constructively of record) at the time of the Veteran's death that even suggests a medical nexus between the chronic back pain and cervical spine disorders during the Veteran's lifetime and his service.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].  However, at no point prior to his death, did the Veteran assert that he has experienced back pain since his period of service.  Rather, he has only asserted that he injured his back during his period of service.  In short, the Veteran's lay statements regarding his in-service back injury fail to provide evidence regarding continuity of symptomatology in order to relate his current chronic back pain and cervical spine disorder to his period of service.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board further notes that the first documented evidence of back problems comes nearly 50 years since the Veteran's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

To the extent that the appellant now contends that the Veteran's back disability is related to service, the Board notes that the only statement she made regarding his symptoms is a report that he had a 40 year history of back pain prior to his death.  That report, however, places the onset of his complaints to approximately a decade after his separation from active duty.  For this reason, the Board finds that the appellant's assertions also do not constitute evidence of a continuity of symptomatology since service.

Absent credible evidence of a continuity of symptomatology since service, any assertion by the Veteran or his wife that there existed a medical relationship between his chronic back pain and/or cervical spine disorder and his period of service is a matter of medical etiology that is beyond the competency of a lay person.  As the Veteran and his wife are not shown to be other than laypersons without the appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998); see also Routen v. Brown, 10 Vet. App. 183, 186  (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board concludes that the claim for service connection for a back injury, for accrued benefits purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's chronic back pain and cervical spine disorders are medically-related to the Veteran's military service, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

3.  Service Connection for Cause of the Veteran's Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Here, at the time of Veteran's death, service connection was not in effect for any disability. 

In this case, the appellant asserts that the cause of the Veteran's death is related to his period of military service.  The Veteran's July 2008 death certificate indicates that the primary cause of his death was cardiopulmonary arrest, and immediate or underlying causes were congestive heart failure and atherosclerotic heart disease.  The Veteran was not service-connected for any disease or disorder at the time of his death.

The appellant has alternatively asserted that the Veteran's back disorder substantially or materially contributed to the cause of his death.  However, as discussed above, the preponderance of the medical evidence is against a finding that the Veteran's chronic back pain and/or cervical spine disorder were incurred in service or was in any way related to his periods of service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In determining whether the cause of the Veteran's death was directly related to his period of service, the Board must consider whether the diagnosed disorders that caused the Veteran's death were incurred in or are otherwise related to an injury or disease in service.  See 38 C.F.R. §§ 3.303, 3.312.  Here, the weight of the medical evidence is against such findings.

As noted above, regrettably, the there are no service treatment records in this case that would indicate whether the Veteran was treated for heart or vascular -related complaints in service, or whether he had a heart or cardiovascular -related disorder at service separation.  There also are no post-service treatment records that would indicate continuity of heart or cardiovascular symptomatology after service.  There is no medical evidence showing that an onset of any heart or cardiovascular -related problems, during the Veteran's period of service or within the first year after his separation from service. 38 C.F.R. §§ 3.303, 3.307. 3.309.

The first post-service medical evidence of any heart or cardiovascular -related disorders does not come until decades after his separation from service in 1959.  Private medical treatment records in March 2006 show that the Veteran sought treatment for cerebrovascular accident (CVA).  Diagnostic testing at that time revealed findings of carotid artery involvement.  Subsequent private diagnostic testing reports dated in 2007 show findings of cardiomegaly and atherosclerosis.  Collectively, the subsequent VA and private medical treatment records show that the Veteran had several serious medical conditions, including history of multiple CVAs and secondary left hemiplegia, recurrent pulmonary infarctions, partial epilepsy, hypertension, and diabetes mellitus.  None of these VA or private medical records contains any medical indication that the Veteran's cardiopulmonary arrest, congestive heart failure and/or atherosclerotic heart disease were related to his period of service.  

The significant evidentiary gap between the Veteran's active service and the first diagnosis of any heart or vascular-related problems, weighs heavily against the appellant's claim for service connection for cause of the Veteran's death on a direct basis.  A lengthy period without treatment also is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

There is also no medical evidence establishing a possible relationship between any disorder that has been found to have caused or contributed to cause the Veteran's death and the Veteran's periods of active service.  Other than the appellant's lay assertions that the cause of the Veteran's death was related to injuries sustained in service, the record is devoid of any evidence indicating a link between the cause of the Veteran's death and any event, or incident, of the Veteran's service.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his period of service.  However, there is no probative lay or medical evidence of record that supports this contention.  The Board acknowledges that lay evidence can be competent and sufficient to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  That notwithstanding, she has not asserted a continuity of symptomatology between service and the cardiovascular disorders that were identified as the underlying cause of death, and the appellant is not otherwise competent to provide an opinion as to etiology of the cause or contributing causes of the Veteran's death in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, the evidence of record does not show findings indicative of cardiopulmonary arrest, congestive heart failure, or atherosclerotic heart disease during the Veteran's periods of service, or within the first year after separation from service, and the preponderance of the evidence is against a finding that any of those diagnoses were causally related to his period of active service.   For these reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt does not apply.  See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.  


ORDER

Entitlement to service connection for a back injury, for the purposes of accrued benefits is denied. 

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


